
	
		II
		111th CONGRESS
		1st Session
		H. R. 2873
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 3, 2009
			 Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To provide enhanced enforcement authority
		  to the Securities and Exchange Commission.
	
	
		1.Short titleThis Act may be cited as the
			 Enhanced S.E.C. Enforcement Authority
			 Act.
		2.Nationwide
			 service of process
			(a)Securities Act
			 of 1933Section 22(a) of the Securities Act of 1933
			 (15 U.S.C.
			 77v(a)) is amended by inserting after the second sentence the
			 following: In any civil action instituted by the Commission under this
			 title in a United States district court for any judicial district, subpoenas
			 issued to compel the attendance of witnesses or the production of documents or
			 tangible things (or both) at any hearing or trial may be served at any place
			 within the United States. Rule 45(c)(3)(A)(ii) of the Federal Rules of Civil
			 Procedure does not apply to a subpoena so issued..
			(b)Securities
			 Exchange Act of 1934Section 27 of the Securities Exchange Act of
			 1934 (15 U.S.C.
			 78aa) is amended by inserting after the third sentence the
			 following: In any civil action instituted by the Commission under this
			 title in a United States district court for any judicial district, subpoenas
			 issued to compel the attendance of witnesses or the production of documents or
			 tangible things (or both) at any hearing or trial may be served at any place
			 within the United States. Rule 45(c)(3)(A)(ii) of the Federal Rules of Civil
			 Procedure does not apply to a subpoena so issued..
			(c)Investment
			 Company Act of 1940Section 44 of the Investment Company Act of
			 1940 (15 U.S.C.
			 80a–43) is amended by inserting after the fourth sentence the
			 following: In any civil action instituted by the Commission under this
			 title in a United States district court for any judicial district, subpoenas
			 issued to compel the attendance of witnesses or the production of documents or
			 tangible things (or both) at any hearing or trial may be served at any place
			 within the United States. Rule 45(c)(3)(A)(ii) of the Federal Rules of Civil
			 Procedure does not apply to a subpoena so issued..
			(d)Investment
			 Advisers Act of 1940Section 214 of the Investment Advisers Act
			 of 1940 (15 U.S.C.
			 80b–14) is amended by inserting after the third sentence the
			 following: In any civil action instituted by the Commission under this
			 title in a United States district court for any judicial district, subpoenas
			 issued to compel the attendance of witnesses or the production of documents or
			 tangible things (or both) at any hearing or trial may be served at any place
			 within the United States. Rule 45(c)(3)(A)(ii) of the
			 Federal Rules of Civil Procedure does not apply to a subpoena so
			 issued..
			
	
		
			Passed the House of
			 Representatives December 2, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
